       CASE 0:21-cv-00351-MJD-TNL Doc. 74 Filed 04/21/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

RANDI HANDWERK, on behalf of            Case No. 21-cv-00351 (MJD/TNL)
himself individually and all others
similarly situated,

                  Plaintiff,

v.

BAYER CROPSCIENCE LP, et al,

                  Defendants.
DAN FLATEN, on behalf of                Case No. 21-cv-00404 (MJD/TNL)
himself individually and all others
similarly situated,

                  Plaintiff,

v.

BAYER CROPSCIENCE LP, et al,

                    Defendants.
LEON PFAFF, on behalf of                Case No. 21-cv-00462 (MJD/TNL)
himself individually and all others
similarly situated,

                  Plaintiff,

v.

BAYER CROPSCIENCE LP, et al,

                   Defendants.
        CASE 0:21-cv-00351-MJD-TNL Doc. 74 Filed 04/21/21 Page 2 of 7




B. CARLSON, on behalf of                          Case No. 21-cv-00475 (MJD/TNL)
himself individually and all others
similarly situated,

                   Plaintiff,

v.

BAYER CROPSCIENCE LP, et al,

                    Defendants.
RYAN BROS., INC., on behalf of                    Case No. 21-cv-00433 (MJD/TNL)
themselves and all others
similarly situated,

                   Plaintiff,

v.

BAYER CROPSCIENCE LP, et al,

                    Defendants.
EAGLE LAKE FARMS PARTNERSHIP,                     Case No. 21-cv-00543 (MJD/TNL)
on behalf of itself individually and all others
similarly situated,

                   Plaintiff,

v.

BAYER CROPSCIENCE LP, et al,

                  Defendants.




                                             2
        CASE 0:21-cv-00351-MJD-TNL Doc. 74 Filed 04/21/21 Page 3 of 7




BRAD DEKREY, on behalf of himself               Case No. 21-cv-00639 (MJD/TNL)
individually and all others
similarly situated,

                  Plaintiff,

v.

BAYER CROPSCIENCE LP, et al.,

                   Defendants.
 TYLER SCHULTZ, on behalf of himself            Case No. 21-cv-00681 (MJD/TNL)
 individually and all others
 similarly situated,

                   Plaintiff,

 v.

 BAYER CROPSCIENCE LP, et al.,

                    Defendants.
HAPKA FARMS, INC. and AMY HAPKA,                Case No. 21-cv-00685 (MJD/TNL)
on behalf of themselves individually and all
others
similarly situated,

                  Plaintiff,

v.

BAYER CROPSCIENCE LP et al.,

                  Defendants.




                                            3
            CASE 0:21-cv-00351-MJD-TNL Doc. 74 Filed 04/21/21 Page 4 of 7




    BEEMAN BERRY FARM, LLC,                               Case No. 21-cv-00719 (MJD/TNL)
    individually and on behalf of all others
    similarly situated,

                       Plaintiff,

    v.

    BAYER CROPSCIENCE LP et al.,

                       Defendants.
    WUNSCH FARMS, individually and on                     Case No. 21-cv-00970 (MJD/TNL)
    behalf of all others similarly situated,

                      Plaintiff,

    v.

    BAYER CROPSCIENCE LP, et al.,

                      Defendants.
    KENNETH BECK, on behalf of himself                    Case No. 21-cv-00996 (MJD/TNL)
    individually and all others similarly situated,

                      Plaintiff,

    v.

    BAYER CROPSCIENCE LP, et al.,

                      Defendants.

          WHEREAS, in certain of the above-captioned actions, Defendants Bayer

CropScience LP and Bayer CropScience, Inc., have moved 1 to transfer venue



1
 ECF No. 42 in Case No. 21-cv-00351; ECF No. 17 in Case No. 21-cv-00404; ECF No. 18 in Case No. 21-cv-
00462; ECF No. 13 in Case No. 21-cv-00475; ECF No. 33 in Case No. 21-cv-00433; ECF No. 19 in Case No. 21-
cv-00543; ECF No. 14 in Case No. 21-cv-00681; and ECF No. 11 in Case No. 21-cv-00685.
                                                     4
          CASE 0:21-cv-00351-MJD-TNL Doc. 74 Filed 04/21/21 Page 5 of 7




(collectively, “Venue Motions”) to the United States District Court for the Eastern

District of Missouri;

        WHEREAS, related litigation is also pending in the United States District Courts

for the District of Kansas, Eastern District of Pennsylvania, Southern District of Illinois,

and District of Idaho as well as motion practice before the Judicial Panel on Multidistrict

Litigation;

        WHEREAS, it is anticipated that the above-captioned actions “will ultimately be

consolidated and coordinated, in the interest of justice, efficiency, and conservation of

judicial resources”;

        WHEREAS, “[t]he parties have conferred and agree it would not be efficient at

this stage of the proceedings for defendants to begin responding to the . . . complaints or

to do so in piecemeal fashion”;

        WHEREAS, “[t]he parties are also attempting to coordinate proceedings with the

plaintiffs in the related actions in the . . . other federal districts”;

        WHEREAS, the parties have filed a Joint Motion to Set Response Deadlines and

Briefing Schedule 2 (“Joint Motion”);




2
  ECF No. 71 in Case No. 21-cv-00351; ECF No. 31 in Case No. 21-cv-00404; ECF No. 34 in Case No. 21-cv-
00462; ECF No. 44 in Case No. 21-cv-00475; ECF No. 49 in Case No. 21-cv-00433; ECF No. 33 in Case No. 21-
cv-00543; ECF No. 30 in Case No. 21-cv-00639; ECF No. 26 in Case No. 21-cv-00681; ECF No. 27 in Case No.
21-cv-00685; ECF No. 26 in Case No. 21-cv-00719; ECF No. 10 in Case No. 21-cv-00970; and ECF No. 9 in No.
21-cv-00996.
                                                     5
            CASE 0:21-cv-00351-MJD-TNL Doc. 74 Filed 04/21/21 Page 6 of 7




       WHEREAS, the parties have agreed that the plaintiffs in the above-captioned

actions will file a consolidated amended complaint no later than April 21, 2021;

       WHEREAS, the parties have agreed that the consolidated amended complaint

“will not include any new claims not already pleaded in the [above-captioned actions]

filed on or before April 9, 2021”;

       WHEREAS, the parties have additionally agreed that, if the consolidated

amended complaint is filed on or before April 21, 2021, the pending Venue Motions

“shall be deemed withdrawn without prejudice to refiling a single motion as to the

[consolidated amended complaint]”; and

       WHEREAS, the parties have further agreed to certain briefing schedules in

response to the consolidated amended complaint;

       THEREFORE, for good cause shown, IT IS HEREBY ORDERED that:

       1.       The Joint Motion is GRANTED.

       2.       The plaintiffs in the above-captioned actions shall file a consolidated

amended complaint no later than April 21, 2021. The consolidated amended complaint

will not include any new claims not already pleaded in the above-captioned actions filed

on or before April 9, 2021.




                                               6
                CASE 0:21-cv-00351-MJD-TNL Doc. 74 Filed 04/21/21 Page 7 of 7




           3.        On or before April 28, 2021, Defendants Bayer CropScience LP and

Bayer CropScience, Inc., shall file a letter indicating whether the Venue Motions 3

are withdrawn.

           4.        The deadline for all of the defendants to respond to the consolidated

amended complaint is extended to May 5, 2021.

           5.        In the event any of the defendants files a motion to dismiss, the plaintiffs’

opposition thereto shall be filed on or before May 26, 2021.

           6.        Any replies in support of a motion to dismiss shall be filed on or before

June 16, 2021.


Date: April          20     , 2021                              s/ Tony N. Leung
                                                         Tony N. Leung
                                                         United States Magistrate Judge
                                                         District of Minnesota

Handwerk v. Bayer CropScience LP et al.                 DeKrey v. Bayer CropScience LP et al.
Case No. 21-cv-00351 (MJD/TNL)                          Case No. 21-cv-00639 (MJD/TNL)

Flaten v. Bayer CropScience LP et al.                   Schultz v. Bayer CropScience LP et al.
Case No. 21-cv-00404 (MJD/TNL)                          Case No. 21-cv-00681 (MJD/TNL)

Pfaff v. Bayer CropScience LP et al.                    Hapka Farms, Inc. et al. v. Bayer CropScience et al.
Case No. 21-cv-00462 (MJD/TNL)                          Case No. 21-cv-00685 (MJD/TNL)

Carlson v. Bayer CropScience LP et al.                  Beeman Berry Farm, LLC v. Bayer CropScience LP et
Case No. 21-cv-00475 (MJD/TNL)                          al.
                                                        Case No. 21-cv-00719 (MJD/TNL)
Ryan Bros., Inc. v. Bayer CropScience LP et al.
Case No. 21-cv-00433 (MJD/TNL)                          Wunsch Farms v. Bayer CropScience LP et al.
                                                        Case No. 21-cv-00970 (MJD/TNL)
Eagle Lake Farms Partnership v. Bayer CropScience
LP et al.                                               Kenneth Beck v. Bayer CropScience LP et al.
Case No. 21-cv-00543 (MJD/TNL)                          Case No. 21-cv-00996 (MJD/TNL)


3
    See supra n.1.
                                                    7
